Citation Nr: 0513524	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed  as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1944.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1999 rating action that denied service 
connection for cardiovascular disease, to include 
hypertension, and for a gastrointestinal disorder, each as 
secondary to the service-connected PTSD.  A Notice of 
Disagreement was received in January 2000, and a Statement of 
the Case (SOC) was issued in March 2000.  A Substantive 
Appeal was received in April 2000.  In January 2002, the 
veteran testified at a hearing before a hearing officer at 
the RO; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in February 2002.

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The veteran and his representative were notified of that 
development by letter of  March 2003. However, the provisions 
of 38 C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO were later 
held to be invalid.  See  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in September 2003, the Board remanded this 
matter to the RO for completion of the development action 
requested, and consideration of the claim in light of the 
additional evidence.  As reflected in the January 2005 SSOC, 
the RO continued denial of the claims, and returned this case 
to the Board.  

In April 2005, the undersigned Veterans Law Judge granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required.


REMAND

The Board's review of the record reveals that further RO 
action on these claims is claim is warranted, even though it 
will, regrettably, further delay an appellate decision.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In the September 2003 remand, the Board instructed the RO to 
contact Edward R. Merker, M.D., New York Endocrine 
Associates, PLLC, 35 E. 85th Street, New York, New York 
10028, and request that he furnish a written statement 
containing the clinical findings and a complete rationale 
explaining his December 2001 opinion that the veteran's 
hypertensive cardiovascular disease and gastrointestinal 
disorder are residuals of, and causally related to, his 
service-connected PTSD.  Appellate review discloses that the 
RO failed to contact Dr. Merker for the requested medical 
statement.

The Board also requested the RO to arrange for the veteran to 
undergo VA cardiovascular and gastrointestinal examinations, 
to include examination findings and the complete rationale 
for any opinions expressed and conclusions reached as to 
whether it is at least as likely as not (i.e., there is at 
least a 50 percent probability) that any current 
gastrointestinal or cardiovascular disease, to include 
hypertension (a) was caused, or (b) is aggravated by the 
veteran's service-connected PTSD.  In providing these 
opinions, the examiner was instructed to specifically address 
all Dr. Merker's statements (to include those dated April 20, 
1998, April 24, 2000, and December 22, 2001), and, with 
respect to gastrointestinal disease, service medical records 
dated January 4, 1943 (sic) and November 8, 1943; VA 
examination reports dated November 22, 1944, March 23, 1945, 
November 9, 1945, September 16, 1950, and March 22, 1999; the 
February 9, 1945 statement of R. Lehrman, M.D.; and an April 
20, 1998 VA Social and Industrial Survey.  Appellate review 
discloses that, although the requested VA examinations were 
conducted in November 2004, the examiner failed to provide 
the requested examination findings and complete rationale for 
his opinions that the veteran's hypertension and 
gastroesophageal reflux disease were not caused or aggravated 
by his service-connected PTSD, nor did he address the 
evidence identified above.

The Board also points out that, in written argument dated in 
April 2005, the veteran's representative specifically noted 
the aforementioned deficiencies in the actions taken on 
remand.  

Under the circumstances, the Board finds that Stegall 
requires that these matters be remanded to the RO for 
compliance with the prior remand, to obtain a statement from 
Dr. Merker, and supplemental statements from the VA doctor 
who examined the veteran in November 2004, if available, to 
resolve the remaining questions on appeal.  The Board 
emphasizes that only additional statements based on the 
current evidence of record are sought, not additional 
examinations of the veteran, unless such examinations are 
unavoidable.

On remand, the RO should also obtain the VA Medical Center 
(VAMC)from the New York, New York all outstanding  records of 
medical treatment and/or evaluation of the veteran for 
psychiatric, cardiovascular, and/or gastrointestinal 
problems, from October 2003 to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b) (2004), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1) (2004).  

VA medical records dated in April 2003 also indicate that the 
veteran is receiving private medical treatment at the Lennox 
Hill Hospital in New York, New York.  After requesting the 
veteran to provide authorization for the release to the VA of 
any records of treatment and/or evaluation for any 
psychiatric disorder, to include PTSD; cardiovascular 
disease, to include hypertension; and any gastrointestinal 
disorder therefrom, the RO should obtain copies of all 
pertinent treatment records and associate them with the 
claims file, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159.  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should request from the New 
York VAMC copies of all records of 
treatment and/or evaluation of the 
veteran for psychiatric, cardiovascular, 
and/or gastrointestinal problems, from 
October 2003 to the present time.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should contact Edward R. 
Merker, M.D., New York Endocrine 
Associates, PLLC, 35 E. 85th Street, New 
York, New York 10028, and request that he 
furnish a written statement containing 
the clinical findings and a complete 
rationale explaining his December 22, 
2001 opinion that the veteran's 
hypertensive cardiovascular disease and 
gastrointestinal disorder are residuals 
of, and causally related to, his service-
connected PTSD.  The RO should enclose a 
copy of Dr. Merker's December 22, 2001 
medical statement with its request.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide authorization to 
enable it to obtain any and all records 
of treatment and/or evaluation for any 
psychiatric disorder, to include PTSD; 
cardiovascular disease, to include 
hypertension; and any gastrointestinal 
disorder at the Lennox Hill Hospital, New 
York, New York.

4.  If the veteran responds, the RO 
should assist him in obtaining the 
additional evidence identified above by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.
  
5.  After all available records/responses 
from each contacted entity have been 
associated with the claims file, the RO 
should obtain a supplemental statement 
from Connor Maguire, M.D., the physician 
who examined the veteran in November 2004 
at the 423 E. 23rd Street, at the New 
York VAMC.  Dr. Maguire is requested to 
review the claims file and to provide the 
examination findings and complete 
rationale for his opinions that the 
veteran's hypertension and 
gastroesophageal reflux disease were not 
caused or aggravated by his service-
connected PTSD.  In providing the 
requested information, Dr. Maguire must 
address all Dr. Merker's statements (to 
include those dated April 20, 1998, April 
24, 2000, and December 22, 2001, along 
with any additional statement), and, with 
respect to gastrointestinal disease, 
service medical records dated January 4, 
1943 (sic) and November 8, 1943; VA 
examination reports dated November 22, 
1944, March 23, 1945, November 9, 1945, 
September 16, 1950, and March 22, 1999; 
the February 9, 1945 statement of R. 
Lehrman, M.D.; and an April 20, 1998 VA 
Social and Industrial Survey.  The 
physician should set forth the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

The RO should only arrange for the 
veteran to undergo further examination(s) 
if such examination(s) is/are 
unavoidable.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


